 
EXHIBIT 10.2
 
LICENSE AGREEMENT
 
THIS AGREEMENT is entered into as of this 9th day of April, 2007 by and among
Shelton Technology, LLC, a Michigan limited liability company, Shaotang Chen and
Xiaogang Luo (collectively, "LICENSOR") and Advanced Automation Group, LLC, a
Delaware limited liability company ("LICENSEE").
 
WITNESSETH:
 
WHEREAS, LICENSOR is the owner of the intellectual property and technology
identified more fully in Schedule A attached hereto (the "Licensed Property");
and
 
WHEREAS, LICENSOR has the power and authority to grant to LICENSEE the
exclusive, worldwide (the “Licensed Territory”), right, privilege and license to
use the Licensed Property in Licensee’s business, including, without limitation,
for the purpose of developing, manufacturing and selling products which
incorporate or are otherwise based on the Licensed Property (the "Licensed
Products”); and
 
WHEREAS, LICENSEE desires to obtain from LICENSOR the exclusive worldwide right,
privilege and license to use the Licensed Property in Licensee’s business,
including, without limitation, for the purpose of developing, manufacturing and
selling products which incorporate or are otherwise based on the Licensed
Property.
 
NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the parties, each intending to be legally bound hereby, do promise and
agree as follows:
 
LICENSE
 
1. LICENSOR hereby grants to LICENSEE for the period beginning on the date
hereof and ending on August 31, 2008 (the “Term”), an exclusive, worldwide
royalty free right and license to use the Licensed Property in Licensee’s
business, including, without limitation, for the purpose of developing,
manufacturing, commercializing, promoting, advertising and selling products
which incorporate or are otherwise based on the Licensed Property. The license
includes, but is not limited to, a license under any and all patents and
copyrights and any applications therefore which have been filed or may be filed
in the future with respect to the Licensed Property.
 
2. Subject to Section 21 hereof, all rights and title to and interest in any
improvement or enhancement developed or discovered by LICENSEE in connection
with the license granted under Section 1 above or LICENSEE’S activities
hereunder shall be vested solely in LICENSOR and shall be deemed to be Licensed
Property.
 
3. The foregoing license shall be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code and any foreign equivalent thereof, a
license of rights to “intellectual property” as defined therein. LICENSEE, as
licensee of such rights, shall have the rights and elections with respect
thereto as specified in the United States Bankruptcy Code and any foreign
equivalent thereof. This Agreement shall be deemed to be an “agreement
supplemental to” the license for purposes of Section 365(n) and any foreign
equivalent thereof. If a bankruptcy proceeding is commenced by or against
LICENSOR (or any party comprising LICENSOR) and LICENSOR (or a trustee or other
party acting on its behalf) thereafter rejects this Agreement or fails to
perform all of its obligations hereunder, then LICENSEE shall be entitled to
receive, promptly upon request therefor, a complete duplicate of (or full access
to) any such intellectual property and all embodiments thereof.
 

--------------------------------------------------------------------------------


 
AUDIT
 
4. LICENSOR shall have the right, upon at least five (5) days written notice and
no more than once per calendar year, to inspect LICENSEE's books and records and
all other documents and material in the possession of or under the control of
LICENSEE with respect to the subject matter of this Agreement at the place or
places where such records are normally retained by LICENSEE. LICENSOR shall have
free and full access thereto for such purposes and shall be permitted to be able
to make copies thereof and extracts therefrom.
 
5. All books and records relative to LICENSEE's obligations hereunder shall be
maintained and kept accessible and available to LICENSOR for inspection for at
least three (3) years after expiration or termination of this Agreement.
 
6. In the event that an investigation of LICENSEE's books and records is made,
certain confidential and proprietary business information of LICENSEE may
necessarily be made available to the person or persons conducting such
investigation. It is agreed that such confidential and proprietary business
information shall be retrained in confidence by LICENSOR and shall not be used
by LICENSOR or disclosed to any third party, or without the prior express
written permission of LICENSEE unless required by law. It is understood and
agreed, however, that such information may be used in any proceeding based on
LICENSEE's breach of any of its obligations under this Agreement.
 
WARRANTIES & OBLIGATIONS
 
7. LICENSOR hereby represents that except for the purchase option set forth in
Section 4 of the Master Agreement (as defined in Section 43 of this Agreement),
it is has good and valid title to the Licensed Property, free and clear of all
Liens (as hereinafter defined) and there is no claim, litigation, or other
proceeding pending or threatened, which could impair, limit, diminish or
otherwise impact upon LICENSOR’S right in the Licensed Property or its ability
to execute and deliver and perform its obligations hereunder or under this
Agreement. For purposes of this Agreement, the term “Liens” shall mean any lien,
encumbrance, pledge, option, security interest, right of first refusal,
mortgage, charge, of any kind (including any conditional sale agreement) or any
subordination arrangement in favor of another person.
 
8.  LICENSOR further represents and warrants that it has the right and power to
grant the licenses granted herein and that there are no other agreements with
any other party in conflict herewith.
 
2

--------------------------------------------------------------------------------


 
9. LICENSOR further represents and warrants that (i) none of the Licensed
Property infringes any right of any third party (ii) no person is infringing on
the rights of LICENSOR in and to any of the Licensed Property and (iii) none of
the Licensed Property is in the public domain..
 
10. LICENSEE agrees that it shall be solely responsible for the manufacture,
production, sale and distribution of any Licensed Products and will bear all
related costs associated therewith.
 
NOTICES, QUALITY CONTROL & SAMPLES
 
11. The licenses granted hereunder are conditioned upon LICENSEE's full and
complete compliance with the marking provisions of any applicable trademark,
patent and copyright laws of the United States and other countries in the
Licensed Territory.
 
12. The Licensed Products, as well as all promotional, packaging and advertising
material relative thereto, shall include all appropriate legal notices are
required by LICENSEE.
 
13. The Licensed Products, shall be of a high quality which is at least equal to
comparable products manufactured and marketed by LICENSEE and in conformity with
a standard sample approved by LICENSOR.
 
14. If the quality of a class of the Licensed Products falls below such a
production-run quality, as previously approved by LICENSOR, LICENSEE shall use
its reasonable best efforts to restore such quality.
 
15. Prior to the commencement of manufacture and sale of the Licensed Products,
LICENSEE shall submit to LICENSOR, at no cost to LICENSOR and for approval as to
quality, samples of all Licensed Products which LICENSEE intends to manufacture
and sell and one (1) complete set of all promotional and advertising material
associated therewith. Such approval by LICENSOR shall not be unreasonably
withheld. Failure of LICENSOR to approve such samples within ten (10) working
days after receipt hereof will be deemed approval. If LICENSOR should disapprove
any sample, it shall provide specific reasons for such disapproval. Once such
samples have been approved by LICENSOR, LICENSEE shall not materially depart
therefrom without LICENSOR's prior express written consent, which shall be
unreasonably withheld.
 
16. The LICENSEE agrees to permit LICENSOR or its representative to inspect the
facilities where the Licensed Products are being manufactured and packaged.
 
NOTICE
 
17. Any notice required to be given pursuant to this Agreement shall be in
writing and delivered personally to the other designated party at the above
stated address or mailed by certified or registered mail, return receipt
requested or delivered by a recognized national overnight courier service. 
 
18. Either party may change the address to which notice is to be sent by written
notice to the other in accordance with the provisions of this paragraph.
 
3

--------------------------------------------------------------------------------


 
PATENTS, TRADEMARKS AND COPYRIGHTS
 
19. LICENSOR may seek, in its own name and at its own expense, appropriate
patent, trademark or copyright protection for the Licensed Property.
 
20. In the event that LICENSEE requests that LICENSOR obtain patent or trademark
protection for a particular item or in a particular country where LICENSOR had
not, heretofore, obtained such protection, LICENSOR agrees to take reasonable
steps to obtain such protection, provided, however, that LICENSEE shall be
obligated to reimburse LICENSOR for the cost of filing, prosecuting and
maintaining same.
 
21. It is understood and agreed that LICENSOR shall retain all right, title and
interest in the original Licensed Property as well as in any modifications or
improvements made to the Licensed Property by LICENSEE; provided, however, that
notwithstanding the foregoing or any other provision set forth in this
Agreement, LICENSEE shall have and shall retain all right, title and interest in
and to each of the inventory of Licensed Products.
 
22. The parties agree to execute any documents reasonably requested by the other
party to effect any of the above provisions.
 
23. LICENSEE acknowledges LICENSOR's that the Licensed Property is unique and
original to LICENSOR and that LICENSOR is the owner thereof. Subject to
LICENSEE’s rights under Section 4 of the Master Agreement to elect to transfer
the Licensed Property to a newly formed entity in consideration for the issuance
to LICENSEE or Advanced Electric Motors, Inc of 51% of the equity of such newly
formed entity and to elect to cause such newly formed entity to purchase the
Licensed Property from LICENSOR in consideration for the payment of One Dollar
($1.00), LICENSEE shall not, at any time during or after the effective Term of
the Agreement dispute or contest, directly or indirectly, LICENSOR's exclusive
right and title to the Licensed Property or the validity thereof.
 
TERMINATION
 
24. The following termination rights are in addition to the termination rights
provided elsewhere in the Agreement:
 
25. Immediate Right of Termination. LICENSOR shall have the right to immediately
terminate this Agreement by giving written notice to LICENSEE in the event that
LICENSEE does any of the following:
 
A. files a petition in bankruptcy or is adjudicated a bankrupt or insolvent, or
makes an assignment for the benefit of creditors, or an arrangement pursuant to
any bankruptcy law, or if the LICENSEE discontinues its business or a receiver
is appointed for the LICENSEE or for the LICENSEE's business and such receiver
is not discharged within thirty (30) days; or
 
B. breaches any of the provisions of this Agreement relating to the unauthorized
assertion of rights in the Licensed Property; or
 
4

--------------------------------------------------------------------------------


 
C. fails, after receipt of written notice from LICENSOR, to immediately
discontinue the distribution or sale of the Licensed Products or the use of any
packaging or promotional material which does not contain the requisite legal
legends.
 
26. Right to Terminate on Notice. This Agreement may be terminated by either
party upon thirty (30) days written notice to the other party in the event of a
breach of a material provision of this Agreement by the other party, provided
that, during the thirty (30) day period, the breaching party fails to cure such
breach. In addition, LICENSEE shall have the right to terminate this Agreement
at any time on sixty (60) days written notice to LICENSOR.
 
POST TERMINATION RIGHTS
 
27. Not less than thirty (30) days prior to the expiration of this Agreement or
immediately upon termination thereof, LICENSEE shall provide LICENSOR with a
complete schedule of all inventory of Licensed Products then on-hand (the
"Inventory");
 
28. Upon expiration or termination of this Agreement, except for reason of a
breach of LICENSEE'S duty to comply with the quality control or legal notice
marking requirements, LICENSEE shall be entitled to continue to sell such
Inventory. Such sales shall be made subject to all of the provisions of this
Agreement.
 
29. Upon the expiration or termination of this Agreement, and except as provided
in the Master Agreement, all of the rights of LICENSEE under this Agreement
shall forthwith terminate and immediately revert to LICENSOR and LICENSEE shall
immediately discontinue all use of the Licensed Property, at no cost whatsoever
to LICENSOR.
 
30. Upon termination of this Agreement for any reasons whatsoever and subject to
the terms of the Master Agreement, LICENSEE agrees to immediately return to
LICENSOR all material relating to the Licensed Property including, but not
limited to, all art work, color separations, prototypes and the like, as well as
any market studies or other tests or studies conducted by LICENSEE with respect
to the Licensed Property, at no cost whatsoever to LICENSOR.
 
GOOD WILL
 
31. LICENSEE recognizes the value of the good will associated with the Licensed
Property and acknowledges that the Licensed Property and all rights therein
including the good will pertaining thereto, belong exclusively to LICENSOR.
 
INFRINGEMENTS
 
32. LICENSEE shall have the right, in its discretion, to institute and prosecute
lawsuits against third persons for infringement of their rights licensed in this
Agreement. If LICENSEE does not institute an infringement suit within ninety
(90) days after LICENSOR's written request that it do so, LICENSOR may institute
and prosecute such lawsuit. Any lawsuit shall be prosecuted solely at the cost
and expense of the party bringing suit and all sums recovered in any such
lawsuits, whether by judgment, settlement or otherwise, in excess of the amount
of reasonable attorneys' fees and other out of pocket expenses of such suit,
shall be divided equally between the parties. Upon request of the party bringing
the lawsuit, the other party shall execute all papers, testify on all matters,
and otherwise cooperate in every way necessary and desirable for the prosecution
of any such lawsuit. The party bringing suit shall reimburse the other party for
the expenses incurred as a result of such cooperation.
 
5

--------------------------------------------------------------------------------


 
INDEMNITY
 
33. LICENSEE agrees to defend and indemnify LICENSOR, its officers, directors,
agents and employees, against all costs, expenses and losses (including
reasonable attorneys' fees and costs) incurred through claims of third parties
against LICENSOR, based on the manufacture or sale of the Licensed Products
including, but not limited to, actions founded on product liability; provided,
however, that LICENSEE shall not be obligated to defend and indemnify LICENSOR
against any costs, expenses or losses described in Section 32 of this Agreement.
 
34. LICENSOR agrees to defend and indemnify LICENSEE, it officers, directors,
agents and employees, against all costs, expenses and losses (including
reasonable attorneys' fees and costs) incurred through claims of third parties
against LICENSEE challenging the authenticity of the originally submitted
Licensed Property or LICENSOR’S exclusive ownership of the Licensed Property.
This indemnity does not cover any modifications or changes made to the Licensed
Property by LICENSEE.
 
JURISDICTION
 
35. This Agreement shall be governed in accordance with the laws of the State of
New York..
 
DISPUTES
 
36. All disputes under this Agreement shall be resolved by the courts of the
State of New York and the parties all consent to the jurisdiction of such
courts, agree to accept service of process by mail, and hereby waive and
jurisdictional or venue defenses otherwise available to it.
 
FORCE MAJEURE
 
37. It is understood and agreed that in the event that an act of government, or
war conditions, or fire, flood or labor trouble in the factory of LICENSEE or in
the factory of those manufacturing parts necessary for the manufacture of the
Licensed Products, prevents the performance by LICENSEE of the provisions of
this Agreement, then such non performance by LICENSEE shall not be considered as
grounds for breach of this Agreement and such nonperformance shall be excused
while the conditions herein prevail and for two (2) months thereafter.
 
AGREEMENT BINDING ON SUCCESSORS
 
38. The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, administrators, successors and
assigns.
 
6

--------------------------------------------------------------------------------


 
NO JOINT VENTURE
 
39. Nothing contained herein shall be construed as a joint venture or shall make
one party the agent of the other party.
 
ASSIGNABILITY
 
40. The license granted hereunder is personal to LICENSEE and shall not be
assigned by any act of LICENSEE or by operation of law unless in connection with
a transfer of substantially all of the assets of LICENSEE or with the consent of
LICENSOR.
 
WAIVER
 
41. No waiver by either party of any default shall be deemed as a waiver of
prior or subsequent default of the same or other provisions of this Agreement.
 
SEVERABILITY
 
42. If any term, clause or provision hereof is held invalid or unenforceable by
a court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.
 
INTEGRATION
 
43. This Agreement and the Agreement dated as of April 9, 2007 by and among
Shelton Technology LLC, Harbin Electric, Inc, Shaotang Chen and Xiaogang Luo
(the “Master Agreement”) constitute the entire understanding of the parties with
respect to the subject matter hereof, and supersede all prior agreements among
the parties. In the event of any conflict between the terms of this Agreement
and the terms of the Master Agreement, the terms of the Master Agreement shall
control. This Agreement may not be modified or amended except in writing signed
by the parties hereto.

7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

       
SHELTON TECHNOLOGY, LLC
     
 
 
     
By: /s/ Julie Xie
   

--------------------------------------------------------------------------------

Name: Julie Xie
Title: Managing Director
Date: April 9, 2007
   

 

       
/s/ Shaotang Chen
   

--------------------------------------------------------------------------------

Name: Shaotang Chen
   

 

       
/s/ Xiaogang Luo
   

--------------------------------------------------------------------------------

Name: Xiaogang Luo
   

 

       
ADVANCED AUTOMATION GROUP, LLC
     
 
 
     
By: /s/ Tianfu Yang
   

--------------------------------------------------------------------------------

Name: Tianfu Yang
Title: Chairman and Chief Executive Officer
Date: April 9, 2007
   

 
8

--------------------------------------------------------------------------------


 
SCHEDULE A
 
The following shall constitute the Licensed Property:
 
All patents, copyrights, trademarks, processes, formulations, trade secrets,
methods of analysis, research and development, testing, designs, techniques,
data, plans, specifications, drawings, know-how, operations experience and
procedures, special knowledge of Licensor and its employees, sales literature,
customer manuals, shop manuals, warranties, and other information related to
precision servo motor controllers for industrial automation, whether patented or
unpatented, copyrighted or uncopyrighted, trademarked or untrademarked, that is
currently owned, used, or controlled by Licensor or any affiliate of Licensor
or, during the Term hereof, shall be developed, owned, used, or controlled by
Licensor or any affiliate of Licensor.
 
9

--------------------------------------------------------------------------------

